Exhibit 10.3
 
 
[logo.jpg]
Arotech Corporation
 
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Tel:  (800) 281-0356   Fax:  (734) 761-5368
http://www.arotech.com
Nasdaq National Market: ARTX
Writer’s direct dial: +972-2-990-6612
Writer’s direct fax: +972-2-990-6688
Writer’s e-mail: ehrlich@arotech.com
Robert S. Ehrlich
Chairman and Chief Executive Officer

 
May 13, 2013


Sampen Corporation
1133 East 22nd Street
Brooklyn, New York 11210
 
Re:           Amended and Restated Consulting Agreement
 
Gentlemen:
 
The following confirms our understanding with regard to the terms and conditions
of the retention by Arotech Corporation (the “Company”) of Sampen Corporation
(“Sampen”). This letter replaces and supersedes the agreement between us dated
March 30, 2005.
 
1.           Retention of Consultant; Scope of Duties and Services.
 
(a)           Effective May 1, 2013, the Company hereby engages Sampen, and
Sampen hereby accepts such engagement and agrees to provide the Company with the
services set forth herein.
 
(b)           Sampen shall provide to the Company the services of one of its
employees, subject to the Company’s approval of such employee (which the Company
may withhold for any reason or for no reason), for such employee to serve as (i)
until September 30, 2014, President of the Company, and (ii) from October 1,
2014, President and Chief Executive Officer of the Company. Sampen shall give
written notice to the Company in advance if it wishes to provide a different
employee to the Company, and such change shall be subject to the Company’s
approval (which the Company may withhold for any reason or for no reason). The
individual provided by Sampen, as such individual may change from time to time,
shall be referred to herein as the “Executive.” The Executive shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity in publicly-held United States corporations. The Executive shall
exercise his authority in a reasonable manner and shall report to the Chairman
of the Board of Directors of the Company (the “Chairman”).
 
(c)           While Sampen is providing services to the Company hereunder, the
Company shall use its best efforts to cause the Executive to be elected to the
Board of Directors of the Company (the “Board”) and on the board of directors of
such of the Company’s subsidiaries as the Chairman shall determine, as a member
of such Board(s). The Company will use its reasonable best efforts to obtain,
and to keep in place at all times that the Executive is a director or officer of
the Company, a directors and officers liability policy covering the Executive in
an amount and otherwise containing terms and conditions consistent with past
practices.
 
 
 

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
(d)           The parties hereto agree that the services to be provided by
Sampen hereunder shall be as an independent consultant, and not as employee or
agent. The parties further agree that any personnel of, or retained by, Sampen
who perform services hereunder are not and shall not be deemed to employees,
agents or representatives of the Company. This Agreement shall not be construed
to create the relationship of principal or agent, joint venturers, co-partners
or any relationship other than that of independent Consultant and client, and
the existence of any such other relationship is hereby expressly denied by the
Company and Sampen.
 
(e)           Sampen acknowledges and agrees that it has the sole responsibility
to pay any and all taxes due on fees received by it from the Company and to pay
or withhold (as appropriate) all applicable social security, income withholding
and other payroll or related taxes with respect to its employees (including
without limitation the Executive), agents and other personnel who may perform
services hereunder, and Sampen shall file or cause to be filed all tax returns
and all reports and keep all records which may be required by any law or
regulation of the country or countries to whose laws it is subject or any state
or municipality or governmental subdivision with respect to its activities and
the activities of any of personnel working for it.
 
(f)           Sampen shall allow the Company to use Sampen’s offices as an
ancillary New York office for the Company, for meetings, mail and package
deliveries, fax receptions, etc., the expenses of which shall be covered by the
payment referred to in Section 3(b)(i) below. Additionally, Sampen shall be
entitled to receive prompt reimbursement of all other expenses reasonably
incurred by it or by the Executive in connection with the performance of its
duties hereunder. Without limiting the generality of the foregoing, the Company
shall pay all expenses in the use of telephones by Sampen and its employees for
the Company’s businesses. Sampen shall be entitled to reimbursement of the
Executive’s expenses and to receive room, board and travel reimbursement in
connection with the performance by the Executive of Sampen’s duties other than
at the principal executive office of the Company, as is customary for senior
executives in publicly-held United States companies. All expense reimbursements
made under this Section shall be tax-effected such that the amount of
reimbursement received by Sampen net of any taxes and withholdings (including
such amounts in respect of payments pursuant to this sentence) equals the
expense incurred. Except as otherwise specifically set forth above or elsewhere
in this Agreement, Sampen shall bear and be responsible for all costs and
expenses incurred by it or its employees (including the Executive) in performing
its duties hereunder.
 
(g)           Sampen's employees, including the Executive, shall be required to
travel on a periodic basis. Air travel shall be business class.
 
2.           Term.
 
(a)           The term of this Agreement shall commence on and as of May 1, 2013
and shall continue until December 31, 2015, unless sooner terminated as
hereinafter provided (the “Initial Term”). Notwithstanding the foregoing, all of
the rights and remedies of the parties hereto under the terms of this Agreement
and in law and in equity shall be preserved even after the termination or
expiration of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
(b)           The Initial Term shall be automatically extended for additional
two-year periods (each, an “Additional Term”) unless either party provides
written notice to the other of its desire to terminate the Agreement which
notice shall be given at least ninety (90) days prior to the expiration date of
the Initial Term or Additional Term of this Agreement.
 
(c)           This Agreement may be terminated by the Company prior to the end
of the Initial Term or any Additional Term under the following circumstances:
 
 
(i)
Upon the death of the Executive, unless Sampen provides a new individual who is
acceptable to the Company to serve in that position.

 
 
(ii)
Upon the Disability of the Executive, unless Sampen provides a new individual
who is acceptable to the Company to serve in that position. For purposes of this
Agreement, “Disability” means a physical or mental infirmity which impairs the
Executive’s ability to substantially perform Sampen’s duties under this
Agreement which continues for a period of at least one hundred and eighty (180)
consecutive days.

 
 
(iii)
For “Cause,” which shall mean and include: (i) conviction for fraud, crimes of
moral turpitude or other conduct which reflects on the Company in a material and
adverse manner; (ii) a willful failure to carry out a material directive of the
Board, provided that such directive concerned matters within the scope of
Sampen’s duties, was in conformity with Section 1(b) hereof, would not give
Sampen Good Reason to terminate this Agreement and was capable of being
reasonably and lawfully performed; (iii) conviction in a court of competent
jurisdiction for embezzlement of funds of the Company; and (iv) reckless or
willful misconduct that is materially harmful to the Company; provided, however,
that the Company may not terminate Sampen for Cause unless it has given Sampen
written notice of the basis for the proposed termination (“Company’s Notice of
Termination”).

 
(d)           This Agreement may be terminated by Sampen prior to the end of the
Initial Term or any Additional Term under the following circumstances:
 
 
(i)
For “Good Reason,” which shall mean and include:

 
 
(A)
a change (1) in the Executive’s status, title, position or respon­sibilities
which, in Sampen’s reasonable judgment, represents a reduction or demotion in
the Executive’s status, title, position or responsibilities as in effect
immediately prior thereto, or (2) in the primary location from which Sampen
shall have conducted its business activities under this Agreement during the 60
days prior to such change;

 
 
(B)
a reduction in Sampen’s Base Payment (as hereinafter defined);

 
 
-3-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
 
(C)
the insolvency or the filing (by any party, including the Company) of a petition
for the winding-up of the Company;

 
 
(D)
any material breach by the Company of any provision of this Agreement; and

 
 
(E)
any purported termination of this Agreement for Cause by the Company which does
not comply with the terms of Section 2(c)(iii) of this Agreement;

 
provided, however, that Sampen may not terminate this Agreement for Good Reason
unless it has given the Company (i) written notice of the basis for the proposed
termination not more than thirty (30) days after Sampen has obtained knowledge
of such basis (“Sampen’s Notice of Termination”) and (ii) a period of at least
thirty (30) days after the Company’s receipt of such notice in which to cure
such basis.
 
 
(ii)
if there is a “Change in Control” in Arotech. For purposes of this Agreement, a
“Change in Control” shall mean any of the following events:

 
(A)  
The dissolution or liquidation of the Company;

 
(B)  
A merger, consolidation, reorganization or similar transaction involving the
Company (a) in which the Company is not the surviving corporation or other
surviving entity, or (b) that results in the Company becoming a subsidiary of
another corporation (a “Transaction”);

 
(C)  
A sale or other disposition of all or substantially all of the assets of the
Company to another corporation or other entity, as determined in accordance with
the applicable law of the State of Delaware;

 
(D)  
Any other transaction (including a merger, consolidation, reorganization or
similar transaction) that results in any corporation or other entity
beneficially owning (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) immediately following the
consummation of such transaction (a) in the case of voting securities acquired
other than directly from the Company, more than 20% of the voting securities of
the Company, or (b) in the case of voting securities acquired directly from the
Company, more than 50% of the voting securities of the Company; or

 
 
-4-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
(E)  
The members of the Board of Directors of the Company on the date of this letter
(the “Incumbent Board Members”) ceasing for any reason to constitute (a) at any
time prior to the consummation of a Transaction, a majority of the Board, or (b)
at any time following the consummation of a Transaction, a majority of the board
of directors or other governing body of the corporation or other entity whose
voting securities are issued to existing stockholders of the Company in such
Transaction; provided, however, that any individual becoming a member of the
Board or of such board of directors or other governing body, as the case may be,
subsequent to the date of this Agreement whose appointment or nomination for
election was approved by a vote of at least a majority of the Incumbent Board
Members shall be deemed to be an Incumbent Board Member for purposes of this
clause (v), but excluding, for such purposes, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors (or other members
of any such governing body) or other actual or threatened solicitation of
proxies or contests by or on behalf of a person other than the Board or such
board of directors or other governing body, as the case may be.

 
Sampen shall give to the Company a Sampen’s Notice of Termination if Sampen
desires to terminate this Agreement because there has been a Change in Control,
such notice to specify the date of such termination which shall be not less than
thirty (30) days after such notice is received by the Company. Any such notice,
to be effective with respect to any Change in Control, must be sent no later
than six (6) months after such Change in Control.
 
 
(iii)
if there is a “Change of Location.” For purposes of this Agreement, a “Change of
Location” shall mean a change of more than 100 kilometers in the primary
location from which the business activities of the Executive shall have been
conducted during the 60 days prior to such change.

 
(e)           “Termination Date” shall mean in the case of the Executive’s death
(or the death of any other Executive Sampen offers as a successor), the date of
such death, or in all other cases, the date specified in the Notice of
Termination subject to the following:
 
 
(i)
If this Agreement is terminated by the Company for Cause or due to Disability,
the date specified in the Company’s Notice of Termination shall be at least
thirty (30) days from the date the Notice of Termination is given to Sampen,
provided that in the case of Disability the Executive shall not have returned to
the full-time performance of its duties during such period of at least thirty
(30) days assuming Sampen cannot provide a substitute Executive acceptable to
the Company; and

 
 
(ii)
If this Agreement is terminated for Good Reason, or because there has been a
Change in Control, the Termination Date specified in Sampen’s Notice of
Termination shall not be more than sixty (60) days from the date the Notice of
Termination is given to the Company.

 
 
-5-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
(f)           Upon Termination, the Company shall pay Sampen all amounts of Base
Payment and the benefits specified in clauses 3(b)(i), (ii) and (iii) of this
Agreement earned or accrued hereunder through the Termination Date but not paid
as of the Termination Date.
 
3.           Compensation; Benefits.
 
(a)           For the services rendered by Sampen under this Agreement, the
Company shall compensate Sampen as follows:
 
 
(i)
A base payment at the rate of US $8,960 per month, or such larger amount as the
Compensation Committee of the Board (the “Compensation Committee) may in its
sole discretion determine following a review which shall be conducted by the
Board and the Compensation Committee by not later than March 31 of each year,
such larger amount to take effect retroactively to the January 1 immediately
preceding such review (hereinafter referred to as the “Base Payment”). Such Base
Payment shall be payable in equal monthly installments.

 
 
(ii)
On each anniversary of this Agreement or as soon thereafter as may be possible
in order to determine the relevant results of the Company, (but in no event
later than May 31 of each year), in a single lump-sum payment in cash, an annual
bonus (if and to the extent earned according to the criteria below), as follows:

 
 
(A)
If, as of such anniversary, Arotech shall have attained 100% of Arotech’s
Budgeted Number (as defined below) for the year preceding such anniversary, then
Sampen’s bonus shall be equal to 25% of Sampen’s gross annual Base Payment as
then in effect for the year preceding such anniversary;

 
 
(B)
If, as of such anniversary, Arotech shall have attained 120% of Arotech’s
Budgeted Number (as defined below) for the year preceding such anniversary, then
Sampen’s bonus shall be equal to 75% of Sampen’s gross annual Base Payment as
then in effect for the year preceding such anniversary;

 
 
(C)
If, as of such anniversary, Arotech shall have attained more than 100% but less
than 120% of Arotech’s Budgeted Number (as defined below), then Sampen’s bonus
shall be calculated as follows:

 
B  =           (S x 25%) + (N-100)/20 x (S x 50%)
 
Where:
 
 
-6-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
B  =           The amount of Sampen’s annual bonus, as a percentage of Sampen’s
gross annual Base Payment; and
 
N  =           The percentage of the Budgeted Number (as defined below) that was
attained by Arotech in the immediately preceding fiscal year; provided, however,
that N is more than 100 and less than 120;
 
S  =           Sampen’s gross annual Base Payment.
 
For the purposes of this Section 3(a)(ii), the Budgeted Number shall be the
budgeted results of Arotech as agreed by the Board of Arotech prior to the end
of each fiscal year for the fiscal year designated in such budget, and may
include targets for any or all of the following factors: (i) revenues; (ii) cash
flow, and (iii) EBITDA. In the event that some but not all targets are reached,
the Compensation Committee shall made a determination as to what percentage of
the Budgeted Number was attained.
 
(b)           It being in the Company’s interest that the Company have an
additional office in the New York area and that the Executive be provided with
certain benefits, including without limitation vacation and sick leave, the
Company and Sampen agree that the Executive will be provided with the following
benefits:
 
 
(i)
The Company will pay Sampen, to cover the cost of the Company’s use of Sampen’s
office as an ancillary Company office and insurance, an amount equal to 16% of
each monthly payment of the Base Payment.

 
 
(ii)
The Company agrees that Sampen shall provide the Executive with an annual
vacation at full pay equal to 24 work days. Vacation days may be accumulated and
may, at the Executive’s option or automatically upon termination, be converted
into cash payments in an amount equal to the proportionate part of the Base
Payment for such days; provided, however, that if the Executive accumulates more
than two (2) times its then current annual entitlement of vacation days, such
excess shall be automatically converted into the right to receive such a cash
payment in respect of such excess. Payments to which Sampen is entitled pursuant
to this Section 3(b)(ii) shall be made promptly after Sampen’s request
therefore.

 
 
(iii)
Sampen shall provide the Executive with a maximum aggregate of 30 days of fully
paid sick leave, accruing at the rate of 2.5 days per month. Sick leave may be
accumulated and may, at Sampen’s option, be converted into cash payments in an
amount equal to the proportionate part of the Base Payment for such days.
Payments to which Sampen is entitled pursuant to this Section 3(b)(iii) shall be
made promptly after Sampen’s request therefor.

 
 
-7-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
4.           Warranties.
 
(a)           Sampen warrants that all services provided by him hereunder will
be rendered in a competent and professional manner and that such services will
conform in all respects to (i) generally-accepted industry and professional
standards then applicable to such services and products, (ii) all applicable
laws, rules, regulations and professional codes, and (iii) any specifications
and requirements applicable to the services and any products contracted for
hereunder (including a delivery timetable) which may be set forth in an
agreement between the Company and a third party or parties. The Company shall
have the right to extend Sampen’s warranties herein to third parties and Sampen
shall be liable thereon to the same extent as if such warranties were originally
made to such third parties.
 
(b)           The warranties contained herein shall survive the termination and
expiration of this Agreement regardless of the reasons therefor.
 
5.           Confidential Information; Return of Materials; Inventions.
 
(a)           In the course of his retention by the Company hereunder, Sampen
will have access to, and become familiar with, “Confidential Information” (as
hereinafter defined) of the Company. Sampen shall at all times hereinafter
maintain in the strictest confidence all such Confidential Information and shall
not divulge any Confidential Information to any person, firm or corporation
without the prior written consent of the Company. For purposes hereof,
“Confidential Information” shall mean all information in any and all medium
which is confidential by its nature including, without limitation, data,
technology, know-how, inventions, discoveries, designs, processes, formulations,
models and/or trade and business secrets relating to any line of business in
which the Company’s marketing and business plans relating to current, planned or
nascent products.
 
(b)           Sampen shall not use Confidential Information for, or in
connection with, the development, manufacture or use of any product or for any
other purpose whatsoever except as and to the extent necessary for him to
perform his obligations under this Agreement. Sampen shall assure that none of
its employees uses such Confidential Information other than as permitted in this
Agreement.
 
(c)           Notwithstanding the foregoing, Confidential Information shall not
include information which Sampen can evidence to the Company by appropriate
documentation: (i) is in, or enters the public domain otherwise than by reason
of breach hereof by Sampen; (ii) is known by Sampen at the time of disclosure
thereof by the Company; or (iii) is rightfully transmitted or disclosed to
Sampen by a third party which owes no obligation of confidentiality with respect
to such information.
 
(d)           All Confidential Information made available to, or received by,
Sampen or its employees shall remain the property of the Company, and no license
or other rights in or to the Confidential Information is granted hereby.
 
 
-8-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
(e)           All files, records, documents, drawings, specifications,
equipment, and similar items relating to the business of the Company, whether
prepared by Sampen or otherwise coming into his possession, and whether
classified as Confidential Information or not, shall remain the exclusive
property of the Company. Upon termination or expiration of this Agreement, or
upon request by the Company, Sampen shall promptly turn over to the Company all
such files, records, reports, analyses, documents, and other material of any
kind concerning the Company which Sampen obtained, received or prepared pursuant
to this Agreement.
 
(f)           Confidential Information shall not include information brought to
the Company by Sampen, where the Company does not subsequently utilize such
information in the ordinary course of its business (including as a result of
changes to its business).
 
(g)           Sampen undertakes not, directly or indirectly (whether as owner,
partner, consultant, employee or otherwise) at any time, during and for twelve
(12) months following termination of this Agreement, to engage in or contribute
its knowledge to any work or activity that involves a product, process, service
or development which is then directly (in any material manner) competitive with
any business that the Company has conducted during the term of this Agreement or
any extension hereof on which Sampen worked or with respect to which Sampen had
access to Proprietary Information while with the Company. Notwithstanding the
foregoing, Sampen shall be permitted to engage in the aforementioned proposed
work or activity if the Company furnishes it with written consent to that effect
signed by an authorized officer of the Company.
 
(h)           During the period specified in 5(g) hereof, Sampen will not
solicit or encourage any customer or supplier of the Company or of any group,
division or subsidiary of the Company, to terminate its relationship with the
Company or any such group, division or subsidiary, and Sampen will not, directly
or indirectly, recruit or otherwise seek to induce any employee of the Company
or any such group, division or subsidiary to terminate his or her employment or
violate any agreement with or duty to the Company or any such group, division or
subsidiary.
 
(i)           Sampen agrees that violations of the material covenants in this
Section 5 will cause the Company irreparable injuries and agrees that the
Company may enforce said covenants by seeking injunctive or other equitable
relief (in addition to any other remedies the Company may have at law for
damages or otherwise) from a court of competent jurisdiction. In the event such
court declares these covenants to be too broad to be specifically enforced, the
covenants shall be enforced to the largest extent as may be allowed by such
court for the Company’s protection. Sampen further agrees that no breach by the
Company of, or other failure by the Company under this Agreement shall relieve
Sampen of any obligations under Sections 5(g) and 5(h) hereof.
 
(j)           The provisions of this Section shall survive the termination of
this Agreement. Sampen acknowledges that the provisions set forth in this
Section of this Agreement are fair and reasonable, and Sampen agrees to cause
its employees to comply with the above provisions.
 
6.           Miscellaneous.
 
(a)           This Agreement shall inure to the benefit of the Company and its
successors and assigns.
 
 
-9-

--------------------------------------------------------------------------------

 
 
[logosmall.jpg]
 
 
(b)           This Agreement shall be subject to, governed by and construed in
accordance with, the laws of the State of Michigan without regard to conflicts
of law provisions and principles of that State, and the state and federal courts
located in Washtenaw County, Michigan shall have exclusive jurisdiction and
venue in respect of any dispute hereunder.
 
(c)           No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Sampen and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
 
(d)           Neither Sampen nor the Company will be deemed to have made any
representation, warranty, covenant or agreement except for those expressly set
forth herein.
 
(e)           This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The term the
“Company” as used herein shall include such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operations of law or otherwise.
 
(f)           Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by Sampen or its legal representatives, except by
will or by the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Sampen’s legal representative.
 
(g)           Nothing to the contrary in the foregoing notwithstanding, Sampen
may assign this Agreement to any company of which it is a “control person”
within the meaning of the Securities Exchange Act of 1934, provided, that Sampen
shall continue to be obligated to fulfill the duties set forth in Section 1
above, and provided, further, that Sampen shall continue to be bound by the
terms and provisions of Section 5 of this Agreement notwithstanding any such
assignment.
 
If the foregoing satisfactorily reflects the mutual understanding between you
and the Company, kindly sign and return to the Company the enclosed copy of this
letter. On behalf of the Company, I want to take this opportunity to state that
we look forward to our working relationship with you.
 
Very truly yours,
 
 
 
AROTECH CORPORATION
 


 
By:   /s/ Robert S.
Ehrlich                                                               
Robert S. Ehrlich
Chairman and Chief Executive Officer
ACCEPTED AND AGREED:
 
SAMPEN CORPORATION
 


By:    /s/ Morris Esses                                                       
Morris Esses
President

 
 
-10-

--------------------------------------------------------------------------------

 
 
 
 